PER CURIAM.
Appellant-plaintiff seeks review of an order vacating and setting aside a jury verdict awarding punitive damages on the ground that appellant did not present any evidence of the appellee-defendants’ financial ability to pay an award of punitive damages.
Upon consideration of the record, brief and oral argument of counsel for appellant, no appearance having been made by the appellee, we determine evidence of financial worth is not a requisite to award punitive damages, and it was error for the trial court to so require.1 Rinaldi v. Aaron, 314 So.2d 762 (Fla.1975). Accordingly, the order appealed is reversed and the cause remanded to reinstate the jury verdict for punitive damages and for entry of an amended final judgment awarding punitive damages.
Reversed and remanded with directions.
CROSS and MAGER, JJ., concur.
DOWNEY, J., specially concurs with opinion.

. We note that at the time of entry of the order appealed the trial court relied on and followed International Union of Operating Engineers Local No. 675 v. Lassitter, etc., 295 So.2d 634 (Fla.App.1974), a case out of this court which was subsequently quashed by the Florida Supreme Court (Lassitter v. Walton, 314 So.2d 761 (Fla.1975)) insofar as it was inconsistent with Rinaldi v. Aaron, 314 So.2d 762 (Fla.1975).